Citation Nr: 1615584	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes mellitus, type II, or due to Agent Orange exposure.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, or due to Agent Orange exposure.
 
3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to January 1969 earning, among other distinctions, a combat infantry badge for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2008 and January 2009 rating decisions of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

These issues were previously remanded by the Board in December 2014 for further evidentiary development.

The Veteran appeared at a hearing before a Veterans Law Judge in March 2012.  A transcript of the hearing has been associated with the claims file. The Veterans Law Judge who conducted the hearing has since retired.  The Veteran was informed of this in a March 2016 letter and was given the opportunity to have another hearing.  In March 2016, the Veteran replied he did not want to appear at another hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's December 2014 Remand, medical opinions were requested with respect to the etiology of the Veteran's claimed skin disorders and hypertension.  Specifically the Board requested opinions to address: (1) whether the Veteran's diagnosed skin disorders were caused by or aggravated by his service-connected diabetes mellitus, type II or any other service-connected disability; (2) whether the Veteran's hypertension was directly related to his military service, to include as due to herbicide exposure and in light of his reported hospitalization; and (3) whether the Veteran's hypertension as caused by or aggravated by his service-connected diabetes mellitus, type II or any other service-connected disability.  

In February 2015, a VA examiner provided the requested opinions.  However, for the following reasons the Board finds both opinions to be inadequate, and as a result, remand is necessary in order to ensure adequate medical opinions and compliance with the Board's December 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Skin Disorders

With respect to the Veteran's skin disorders, the February 2015 VA examiner explained that the Veteran's diagnosed actinic keratosis was not caused by or aggravated by the Veteran's diabetes mellitus.  Rather, the examiner stated that it was due to sun exposure, specifically the Veteran's sun exposure as a Memphis policeman.  The examiner further stated that the condition, also known as solar keratosis, "enlarges slowly and usually caused no signs or symptoms other than a patch or small spot on your skin.  These lesions take years to develop, usually first appearing in older adults."  The Veteran has alleged, specifically in a June 2015 Form 9 Substantive Appeal, that he was exposed to sun for months at a time while serving in Vietnam.  Considering that the Veteran is certainly competent to report in-service exposure to sunlight and the provisions of 38 U.S.C.A. § 1154(b), the Board finds that a new opinion is required to address the Veteran's in-service sun exposure and its potential link to any diagnosed skin condition.

With respect to herbicide exposure, the Board notes that exposure is presumed as the Veteran served within the Republic of Vietnam.  In addition, while the Veteran's diagnosed skin conditions are not listed as presumptive conditions under 38 C.F.R. § 3.309(e), this does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Board notes a July 2012 VA medical opinion addressing whether the Veteran's skin conditions are related to in-service herbicide exposure.  The examiner concludes that the Veteran's diagnosed skin conditions are not related to Agent Orange exposure as the first documentation of skin lesions was in 2003 and 2006, many years after service.  However, the February 2015 VA examiner explained that some conditions, specifically actinic keratosis take years to develop.  As a result, the Board finds that clarification as to the potential latency period for skin conditions should be clarified.

Furthermore, the July 2012 VA examiner stated in the Veteran's medical history that the Veteran's skin conditions are not presumptive to Agent Orange exposure, and it seems that this may have factored into the examiner's ultimate conclusion.  However, as previously noted, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl , supra; see also Combee, supra.  As a result, the Board finds the July 2012 VA examiner's opinion to be of limited probative value.

The Board does note that the February 2015 VA examiner addressed herbicide exposure with respect to the Veteran's nummular dermatitis.  However, he did not address herbicide exposure with respect to the other conditions.  Thus, a new medical opinion is required.

Hypertension

The Board finds the February 2015 VA opinion regarding the etiology of the Veteran's hypertension to be inadequate.  The examiner concluded that the Veteran's hypertension is less likely than not related to his military service, in light of the Veteran's description of in-service hospitalization and herbicide exposure.  The examiner cited extensive review of the Veteran's medical records, cited three in-service blood pressure readings, and the Veterans and Agent Orange Update 2012.  The Board finds this rationale to be incomplete, as the examiner does not actually address the medical literature and how it pertains to the Veteran's case.  Rather, the examiner simply cites the update and three in-service blood pressure readings.  The Board finds that a more elaborate opinion is required.

In addition, the Board notes the Representative's February 2016 Brief stating that a new Institute of Medicine (IOM) report on Veterans and Agent Orange Update was scheduled to be published in March 2016.  This update has in fact been published as of March 2016.  As a result, the Board finds that on Remand, the examiners providing opinions as to the etiology of the Veteran's skin disorders and hypertension should address the newly published IOM report.

With respect to both the skin disorder and hypertension, the Board notes that the record contains a variety of medical opinions addressing different potential theories of entitlement to service connection.  For the purpose of clarity, the Board is asking the VA examiners to provide opinions for both conditions which address (1) direct service connection, (2) direct service connection with respect to herbicide exposure, and (3) secondary service connection.  The Board finds this appropriate, rather than rely on the piecing together of medical opinions going forward.

TDIU

Finally, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the pending claims.  In other words, if a claim for service connection is granted, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

The Board also finds that new VA examinations are necessary in order to determine the impact of the Veteran's service-connected disabilities on his employability.  In the Veteran's original August 2012 TDIU application, he alleged that PTSD was the disability that prevented him from obtaining substantially gainful employment.  However, in his June 2015 Form 9 Substantive Appeal, the Veteran states that his PTSD, peripheral neuropathy, hearing loss, and tinnitus all prevent him from obtaining employment.  The Veteran's most recent examinations for these conditions were in April 2013.  As the June 2015 Form 9 suggests that some of these conditions may have worsened, the Board finds that new examinations are necessary in order to address the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide or identify any additional sources of treatment he is receiving for his conditions on appeal and service-connected conditions. 
 
Obtain any updated VA treatment records.

2. Return the claims file to a physician of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed skin conditions.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 
If possible, the examiner should provide a specific diagnosis for any skin disability during the pendency of the appeal. 

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed skin disability is causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides and exposure to the sun over long periods while in combat in Vietnam. 

In doing so, the examiner is asked to address the most recent IOM update on Agent Orange exposure.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed skin disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

In addition, the examiner should address any potential latency in the development of skin conditions, as suggested by the February 2015 examiner, and how this may be relevant to the Veteran's current conditions and his military service.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed skin disability was (i) caused by, or (ii) aggravated by any service-connected disability, to include the Veteran's service-connected diabetes mellitus, type II.

If any service-connected disability aggravates a skin disability, (i.e., permanently worsens it beyond the natural progress), the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  Return the claims file to a physician of appropriate knowledge and expertise to determine the etiology of the Veteran's hypertension.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the report. 

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides.  

In doing so, the examiner is asked to address the most recent IOM update on Agent Orange exposure.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that hypertension was (i) caused by, or (ii) aggravated by any service connected disability, to include the Veteran's service-connected diabetes mellitus, type II.

If any service-connected disability aggravates a skin disability, (i.e., permanently worsens it beyond the natural progress), the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4. Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to determine the impact of his service-connected disabilities on his employability.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) should provide information concerning the functional impairment resulting from the service-connected disabilities that may affect the ability to function and perform tasks in a work setting.

A complete rationale for any opinion offered must be provided. 
 
5. Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6. After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




